  Case 1:18-cv-01149-JTN-ESC ECF No. 6 filed 11/02/18 PageID.58 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


  PAMELA REILLY, as personal representative
  of the Estate of Rosemarie Reilly,

        Plaintiff,
                                                                    Case No. 1:18-cv-1149
 v.
                                                                    HON. JANET T. NEFF
 OTTAWA COUNTY, et al.,

        Defendants.
 ____________________________/


                                     ORDER TO STRIKE

       On November 1, 2018, Defendants Ottawa County, Brandon Tubergen, Chris Dill and

Dennis Luce filed their Answer to the complaint with affirmative defenses and jury demand (ECF

No. 5). Upon review of the Answer, the Court finds that Defendants Ottawa County, Brandon

Tubergen, Chris Dill and Dennis Luce failed to comply with W.D. Mich. LCivR 8.2, which

requires a responsive pleading under FED. R. CIV. P. 8(B) to recite verbatim that paragraph of the

pleading, or amended pleading, to which it is responsive, followed by the response. For this

reason, the Answer is stricken. Therefore,

       IT IS HEREBY ORDERED that the Answer to the complaint with affirmative defenses

and jury demand (ECF No. 5) is STRICKEN. Defendants Ottawa County, Brandon Tubergen,

Chris Dill and Dennis Luce shall file a corrected answer, complying with the court rules, no later

than seven (7) days from the date of this Order.



Dated: November 2, 2018                                      /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
